DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021 and  was filed after the mailing date of the Notice of Allowability on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 32, 34-48, 66, 69 and 81-82 allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 32, 39 and 66, the prior art of record fails to disclose or reasonably suggest, an infrared (IR) imaging system for detecting methane, the imaging system comprising  a convolution of responsivity of the optical detector array and a transmission spectrum of the one or more optical filters has a first peak in the first infrared spectral region between 3-4 microns corresponding to a first absorption peak of methane and a second peak in the second infrared spectral region between 6-8 microns corresponding to a second absorption peak of methane, wherein said optical detection unit does not include a cooler configured to cool the optical detector array to a temperature below 200 Kelvin.
The closest art of record teaches the following:
Sandsten et al. (US 2017/0363541) discloses a method and a system to quantify gas in a thermal imaging device (Abstract). Sandsten et al. teaches of determining a water related wavelength band C to improve contrast in a 
generated gas-absorption-path-length image [0020]. The reference goes on to teach that “For uncooled thermal imaging devices to be used with an acceptable image noise level, the high absorption wavelength band A and low absorption 
wavelength band B have to be quite broad compared to cooled cameras, as 
uncooled cameras have less sensitivity and a higher thermal noise contribution.  
As the filter regions are quite broad not only absorption of for example the 
gas methane is present in the filter region but also water vapor.  This means 
that water vapor has to be quantified as well as the gas, here methane.  One 
way to achieve this is to have an additional third, water related wavelength 
band C 530 determined and spectrally filtered where only water vapor absorbs 
the radiation, e.g. by capturing a water infrared image 1030 comprising 
infrared radiation within wavelength band C. This is used in order quantify 
water vapor and then use this measurement to generate a composite spectrum to quantify gas, for example methane.” [0105]. Further, the reference teaches that  “…a wavelength band C is determined to improve contrast in a generated gas-absorption-path-length image based on a predetermined water absorption spectrum, wherein wavelength band C includes at least a local maximum of the water absorption spectrum and preferably excludes both high absorption wavelength band A and low absorption wavelength band B. By determining the attenuation of infrared radiation in a water related wavelength band where the absorption spectrum for water has a at least a local maximum and 
where the gas show no or very low attenuation of infrared radiation, a measure 
of water attenuation in a water wavelength band C, can be approximated to be 
valid also for high absorption wavelength band A and low absorption wavelength band B, thus the contribution of water attenuation can be compensated for.” [0116].
MikroScan 7200V (2005-07-21) (http://www.zycon.com/Literature/225306/71536/7200Vdatasheet.pdf)( presented in Applicant’s IDS) discloses a handheld thermal imager (Title). The Imager operates in 3 ranges, Range 1: -40° C to 120° C, Range 2 : 0° C to 500° C and Range 3 : 200° C to 2000° C (Pg. 2 under Performance). However, the reference teaches that the device further operates in the spectral band of 8.0 to 14.0 µm (also at pg. 2 under Performance) which do not meet the spectral band of methane having absorption peaks at 3-4 microns.
Kisner et al. (US 5,800,360) discloses a passive, non-invasive, non-contacting apparatus and method for monitoring the respiration of a subject within a monitored environment based on the change in infrared energy (Abstract). The apparatus can be utilized for non-medical applications such as the detection of methane (col. 7; lines 4-8). The reference goes on to teach that PbSe detectors are used for infrared detection. The detectors are cooled to 243 Kelvin (K), for the detection of 3 to 4.8 micron IR wavelength range and further cooled to 77K, for 3.5 to 5.5 micron IR wavelength range. (col. 10; 46-65)
Beer (US 4,205,229) discloses a cooled echelle grating spectrometer for detecting wavelengths between one micron and fifteen microns (Abstract). The reference teaches of Indium Antimonide (InSb) charged coupled detector (CCD) array for the 1 to 5 micron range and Mercury Cadmium Telluride (HgCdTe) CCD array for the detection of 5 micron and fifteen microns. However, the reference goes on to teach that for optimal performance, the array must be cooled below (col. 4; lines 28-38)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUGH MAUPIN/Primary Examiner, Art Unit 2884